Citation Nr: 1121580	
Decision Date: 06/03/11    Archive Date: 06/09/11

DOCKET NO.  09-44 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

1.  Entitlement to service connection for peripheral neuropathy of the right lower extremity, claimed as secondary to diabetes mellitus. 

2.  Entitlement to service connection for a left ear hearing loss disability. 

3.  Entitlement to service connection for a right ear hearing loss disability. 


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran had active military service from January 1969 to August 1970.  He was awarded the Combat Infantryman's Badge. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  By that rating action, the RO, in part, denied service connection for peripheral neuropathy of the right lower extremity as secondary to the service-connected diabetes mellitus and a bilateral hearing loss disability.  The Veteran appealed the RO's July 2008 rating action to the Board.  Jurisdiction of the claims file currently resides with the Cleveland, Ohio RO. 

The issue of entitlement to service connection for a right ear hearing loss disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO/ Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1. The Veteran does not currently have peripheral neuropathy of the right lower extremity.  

2.  The Veteran does not currently have left ear hearing loss recognized as a disability for VA purposes. 


CONCLUSIONS OF LAW

1.  Peripheral neuropathy of the right lower extremity, claimed as secondary to the service-connected diabetes mellitus was not incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131, 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2010).

2.  A left ear hearing loss disability was not incurred in or aggravated by active military service, nor may service connection be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper VCAA notice must inform the claimant of any information and evidence not of record that is necessary to substantiate the claim. The claimant should be informed as to what portion of the information and evidence VA will seek to provide, and what portion of such the claimant is expected to provide.

Proper notification must also invite the claimant to provide any evidence in his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1). See also Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120- 21 (2004).  In Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006), the Federal Circuit held that a comprehensive VCAA letter, as opposed to a patchwork of other post-decisional documents (e.g., statements or supplemental statements of the case), was required.

The Federal Circuit further held that such a letter should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  Id.

VCAA is not applicable, however, where further assistance would not aid the Veteran in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5- 2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

In December 2007 and May 2008 pre-adjudication letters, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate the claims for service connection for peripheral neuropathy of the right lower extremity and a left ear hearing loss disability (originally claimed as a bilateral hearing loss disability).

The RO also specified what information and evidence must be submitted by him, what information and evidence will be obtained by VA, and the need for him to advise VA of or submit any further evidence that pertains to the above-cited claims.

The notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO&IC).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA, however, may proceed with adjudication of a claim if errors in the timing or content of the VCAA notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Pelegrini, 18 Vet. App. at 121; Sanders v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007); Simmons v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

Here, via the above-cited December 2007 and May 2008 letters, notice was provided to the Veteran prior to the appealed July 2008 rating action. Id.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim (those five elements include: Veteran status, existence of a disability, connection between the Veteran's service and that disability, degree of disability, and effective date pertaining to the disability). In this case, via the above-cited letters, the RO informed the Veteran of the Dingess elements with respect to the claims for service connection for connection for peripheral neuropathy of the right lower extremity as secondary to the service-connected diabetes mellitus and a left ear hearing loss disability.

The RO has taken appropriate action to comply with the duty to assist the Veteran with the development of the claims for service connection for peripheral neuropathy of the right lower extremity and for a left ear hearing loss disability (originally claimed as a bilateral hearing loss disability).  The Veteran's service treatment records (STRs) and post-service private and VA treatment and examination reports have been obtained and associated with the claims file.  In addition, in May 2008, VA obtained medical nexus opinions concerning the claims for service connection for peripheral neuropathy of the right lower extremity, claimed as secondary to the service-connected diabetes mellitus, and a left ear hearing loss disability (originally claimed as a bilateral hearing loss disability).  Copies of the May 2008 VA examination reports are contained in the claims file.

As there is no indication of any outstanding and pertinent evidence, the Board may proceed with the consideration of the appeal.

II. Laws and Regulations

(i) Service Connection-general criteria

Service connection will be granted if it is shown that a Veteran suffers from a disability resulting from an injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in the active military, naval or air service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303.

In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service. 38 C.F.R. § 3.303(d).  Generally, to prove service connection, the record must contain: (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances, lay testimony of an in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

(ii) Presumptive Service Connection-criteria

Service connection may also be granted for certain chronic diseases, such as sensorineural hearing loss, when such disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010). That an injury incurred in service alone is not enough.  There must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).

(iii) Secondary Service Connection-criteria

Service connection is also provided for a disability, which is proximately due to, or the result of a service-connected disease or injury. 38 C.F.R. § 3.310.  The United States Court of Appeals for Veterans Claims (Court) has held that service connection can be granted under 38 C.F.R. § 3.310, for a disability that is aggravated by a service-connected disability and that compensation can be paid for any additional impairment resulting from the service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995). VA has amended 38 C.F.R. § 3.310 to incorporate the holding in Allen with additional requirements that there be medical evidence created prior to the claimed aggravation showing the baseline of the disability prior to aggravation.  38 C.F.R. § 3.310(a)(b) (2010); 71 Fed. Reg. 52,744-52,747 (Sept 7, 2006) (effective October 10, 2006).

(iv) Hearing Loss criteria

In order for hearing loss to be considered a disability for VA purposes entitling the Veteran to compensation benefits, certain criteria must be met.  Under 38 C.F.R. § 3.385 (2010), impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  The regulation does not state that the requirements need be met during service.  See Ledford v. Derwinski, 3 Vet. App. 87 (1992).  The Court has indicated that the threshold for normal hearing is between 0 and 20 decibels and that higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 160 (1993).

III. Merits Analysis

The Veteran contends that he has peripheral neuropathy of the right lower extremity that is secondary to his service-connected diabetes mellitus.  He also maintains that he has a left ear hearing loss disability that is the result of in-service acoustic trauma.  

The threshold question to be answered is whether the Veteran currently has the claimed disabilities of peripheral neuropathy of the right lower extremity and/or a left ear hearing loss disability for VA purposes.  If, but only if that question can be answered in the affirmative would it be necessary to explore the question of whether such disabilities are etiologically linked to his period of active military service, or in the case of peripheral neuropathy of the right lower extremity to his service-connected diabetes mellitus.  

As to the Veteran's contention that he currently has a diagnosis of peripheral neuropathy of the right lower extremity and that he has a left ear hearing loss disability for VA compensation purposes, the Board has determined that he is not medically qualified to render such opinions.  In arriving at such a conclusion, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159 (2010).  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

 (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for the cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service-connected mental disorder and drowning which caused Veteran 's death).

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

While the Veteran is competent to provide statements concerning factual matters of which he has firsthand knowledge, he is not competent to clinically diagnosis himself as having peripheral neuropathy of the right lower extremity and a left ear hearing loss disability or relate either disability to a service-connected disability and/or to his period of military service.  Barr, supra.; see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (observing laypersons not competent to state in-service symptoms were indicative of rheumatic fever).  The Board thus finds his statements regarding the diagnosis of the claimed disabilities to be of no probative value.  

In the category of competent evidence, however, the record contains both private and VA medical records.  In May 2008, the Veteran underwent a VA medical examination for the assessment of his service-connected diabetes mellitus that included a review of the Veteran's claims file and an examination of the Veteran.  One of the specific purposes of this examination was to determine whether the Veteran had right lower extremity peripheral neuropathy as a complication of diabetes mellitus.  Following examination, it was the examining physician's opinion that there was no evidence found for peripheral neuropathy.  The examiner opined further that the Veteran's subjective symptoms are attributed to S1 radiculopathy secondary to his nonservice-connected back arthritis and back surgery.  Thus, the claimed right lower extremity peripheral neuropathy was not found.  

In May 2008, the Veteran also underwent VA audiometric examination for the evaluation of his complaints of bilateral hearing loss.  On the authorized VA audiological evaluation, pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
35
40
LEFT
10
10
15
30
30

The veteran's average puretone decibel loss was 26.5 decibels in the right ear and 21.5 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 92 percent in the right ear and 96 in the left ear.  The diagnosis was normal to mil-moderate sensory hearing loss in the right ear; and normal hearing with a mild sensory hearing loss from 3000-6000 Hertz in the left ear.  Thus, the criteria for the recognition by VA of left ear hearing loss for purposes of service connection have not been met.  38 C.F.R. § 3.385.  

Simply put, there is no competent evidence of record (medical or otherwise) showing that the Veteran currently has peripheral neuropathy of the right lower extremity and/or a left ear hearing loss disability as defined by VA, nor is there evidence of the existence of either of these disabilities at any time since the Veteran filed his claim for original compensation with VA in October 2007.  See McLain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the current disability requirement is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim).  To the contrary, the medical evidence of record shows that the Veteran does not have the claimed disabilities.  

"Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability. In the absence of proof of a present disability there can be no valid claim." Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992). Clearly the competent medical evidence of record is negative for peripheral neuropathy of the right lower extremity and a left ear hearing loss disability for VA compensation purposes.  The Board finds that the preponderance of the competent and credible evidence of record is against the Veteran's contentions that he has the claimed disabilities, and that service connection for peripheral neuropathy of the right lower extremity, claimed as secondary to the service-connected diabetes mellitus, and a left ear hearing loss disability must be denied on that basis.

The Board has considered the applicability of the benefit-of-the-doubt doctrine. However, because the preponderance of the evidence is against the claims for service connection for peripheral neuropathy of the right lower extremity, claimed as secondary to his service-connected diabetes mellitus, and a left ear hearing loss disability, this doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990)


ORDER

Service connection for peripheral neuropathy of the right lower extremity, claimed as secondary to the service-connected diabetes mellitus is denied. 

Service connection for a left ear hearing loss disability is denied. 


REMAND

After a review of the evidence of record, the Board has determined that additional substantive and procedural development, as outlined in the directives below, is warranted prior to further appellate review of the claim for service connection for a right ear hearing loss disability. 

The Veteran contends that he has a right ear hearing loss disability that is the result of in-service acoustic trauma.   As the Veteran's Report of Separation from the Armed Forces (DD 214) reflects that he was awarded, in part, the CIB medal, the Board finds that he was exposed to acoustic trauma during active military service. See 38 U.S.C.A. § 1154(a)(West 2002).

A review of the claims file reflects that the Veteran has a right hearing loss disability for VA compensation purposes.  (See May 2008 VA audiological examination report).  As noted above, the Veteran was exposed to in-service acoustic trauma.  He also had post-service occupational noise exposure (factory work) with hearing protection.  Id.  The Veteran's father had also lost his hearing later in life.  Id.  At the above-cited VA examination, the VA audiologist determined that the Veteran's hearing loss was not related to his in-service noise and that it appeared to have "occurred/started sometime after service."  In formulating her opinion, the VA audiologist concluded, in part, that while the Veteran's STRs showed a decreased in hearing in both ears, the right ear was still "within normal limits at discharge."  Id.  The Board finds the VA audiologist's opinion to be of limited probative value because it is based on an inaccurate factual premise, namely that the Veteran's hearing was within normal limits on audiometric testing at service separation in August 1970.  (See August 1970service separation examination report, reflecting right ear hearing of 25 decibels (dB) at 500 Hertz and 20 decibels at 2000 and 4000 Hz.).  The Court has indicated that the threshold for normal hearing is between 0 and 20 decibels and that higher thresholds show some degree of hearing loss.  Hensley, supra.

It has long been held that the statutory duty to assist requires a thorough and contemporaneous medical examination, especially in cases where there exists ambiguities and uncertainties relative to the claimed disorder, the Board must remand the claim for clarification.  See Shipwash v. Brown, 8 Vet. App. 218, 222 (1995); see 38 C.F.R. § 4.2 (2010) (if the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.).

Thus, the Board finds that the May 2008 VA audiologist should be given the opportunity to supplement her report and provide an opinion as to whether the Veteran's current right ear hearing loss disability is related to her military service.  

Accordingly, the case is REMANDED to the RO/AMC for the following action:

1.  The RO/AMC must in accordance with 38 C.F.R. § 4.2, return the claims file to the examiner who provided the May 2008 VA audiologist to assist the Veteran with his claim of entitlement to service connection for a right ear hearing loss disability.  (if this examiner is unavailable, the file should be provided to another examiner of suitable background and experience.  If, but only if, the alternate examiner deems it necessary to conduct another audiological examination, such examination shall be scheduled as soon as practicable.) The following considerations will govern the review:

a.  The claims file and a copy of this remand will be made available to the reviewer, who must specifically acknowledge receipt and review of these materials in any report generated.

b. In reaching all conclusions, the reviewer must provide a medical basis(es) and identify the evidence of record relied upon in reaching her respective conclusion.  In particular:

c.  Is any currently diagnosed right ear hearing loss disability etiologically related to the Veteran's in-service acoustic trauma, or had its onset during, the Veteran's period of military service or within the initial post-service year?

The examiner is hereby notified that the threshold for normal hearing is between 0 and 20 decibels and that higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 160 (1993).
In addition, service connection for hearing loss is not precluded where hearing was within normal limits at separation.  38 C.F.R. § 3.385.  

A complete rationale must be supplied for any opinion rendered.

2.  Thereafter, the RO/AMC should readjudicate the Veteran's claim for service connection for a right ear hearing loss disability.  If the claim is denied, the RO/AMC should issue a supplemental statement of the case to the Veteran and provide him with an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



__________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


